Case: 19-14070   Date Filed: 07/21/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14070
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:18-cv-22027-RNS



MILEIDY FIGUERA,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 21, 2020)

Before WILLIAM PRYOR, Chief Judge, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 19-14070     Date Filed: 07/21/2020   Page: 2 of 7



      Mileidy Figuera, who has bipolar disorder, appeals the district court’s order

affirming the Commissioner’s denial of her application for disability insurance

benefits (DIB) and supplemental security income (SSI) benefits. An individual

claiming DIB must prove that she is disabled. See Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005). The Administrative Law Judge (ALJ) uses a five-

step, sequential evaluation process to determine whether a claimant is disabled.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). If an ALJ

finds a claimant disabled or not disabled at any given step, the ALJ does not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step four of the

sequential analysis, the ALJ must assess and determine a claimant’s residual

functional capacity (RFC) by considering all relevant medical and other evidence.

20 C.F.R. §§ 404.1520(e), 404.1527(e), 404.1546(c); see also Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004).

      On appeal, Figuera argues that: (1) the ALJ did not properly assess the

opinion evidence because he did not articulate the weight accorded to notes

prepared by Dr. Hernandez and two advanced registered nurse practitioners

(ARNP) and gave no weight to a disability exception report prepared by her

treating physician, Dr. Piniella; and (2) the ALJ’s RFC determination was not




                                         2
                 Case: 19-14070       Date Filed: 07/21/2020       Page: 3 of 7



based on substantial evidence of record because it did not account for mental

limitations documented by State agency consultants.1 After review, 2 we affirm.

                                 I. OPINION EVIDENCE

       As a preliminary matter, we note that Figuera has not argued on appeal that

the ALJ committed reversible error by not considering Dr. Hernandez a treating

physician and disregarding his opinion without good cause. Instead, her argument

is that the ALJ should have stated with particularity the weight he gave to the

specific statements by Dr. Hernandez and certain ARNPs regarding the debilitating

nature of her mental illness. She also challenges the ALJ’s decision to give no

weight to a disability exception report prepared by Dr. Piniella. We conclude the

district court committed no reversible error in its consideration of opinion

evidence.




       1
          Figuera also argues the ALJ failed to properly assess her credibility by not considering
all the factors in SSR 96-7p and C.F.R. §§ 404.1257, 416.927(c). However, Figuera did not
adequately raise this issue in her brief before the district court. She raised the issue only
summarily, without any citations to the record or authority. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (noting that a party “abandons a claim when he
either makes only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority”). As a result, we do not address the sufficiency of the ALJ’s credibility
finding. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).
       2
         We review a Social Security case to determine whether the Commissioner’s decision is
supported by substantial evidence and review de novo whether the correct legal standards were
applied. See Moore, 405 F.3d at 1211. Substantial evidence is any relevant evidence, greater
than a scintilla, that a reasonable person would accept as adequate to support a conclusion.
Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). If, in light of the record as a whole,
substantial evidence supports the Commissioner’s decision, we will not disturb it. Id. at 1439.
                                                3
                Case: 19-14070       Date Filed: 07/21/2020      Page: 4 of 7



       First, the ALJ did not err by failing to state with particularity the weight

given to the notes prepared by the ARNPs. The ALJ had no obligation to discuss

the ARNPs’ notes. While the ALJ must state with particularity the weight given to

different medical opinions and the supporting reasons, Winschel, 631 F.3d at 1179,

nurse practitioners and licensed clinical social workers are not “acceptable medical

sources” under the regulations. See 20 C.F.R. §§ 404.1513(a), 416.913(a). As

“other sources,” they cannot establish the existence of a medically determinable

impairment, produce medical opinions, or be considered treating sources. SSR 06-

3p, 71 Fed. Reg. 45,593-03 (Aug. 9, 2006).3 The ALJ “may” consider evidence

from other sources to show the severity of an individual’s impairments and how

those impairments affect the individual’s ability to function, but he is not required

to do so. Id. Thus, the ALJ’s failure to specifically state the weight he gave to the

ARNPs’ notes was not reversible error. In any case, the ALJ was not required to

discuss every piece of evidence because his decision considered Figuera’s medical

condition as a whole and did not broadly reject her claim. Dyer v. Barnhart, 395
F.3d 1206, 1211 (11th Cir. 2005).

       Second, as for Dr. Hernandez’s statements indicating that Figuera’s

condition was “chronic” and “debilitating,” while the ALJ may have erred by


       3
         While SSR 06-3p was rescinded by 82 Fed. Reg. 15,263 (Mar. 27, 2017), both parties
acknowledge that it was in effect during Figuera’s administrative proceedings and is relevant to
her appeal.
                                               4
              Case: 19-14070     Date Filed: 07/21/2020    Page: 5 of 7



failing to state with particularity the weight given to Dr. Hernandez’s opinion, see

Winschel, 631 F.3d at 1179, any error was harmless, see Diorio v. Heckler, 721
F.2d 726, 728 (11th Cir. 1983) (noting that even if an ALJ commits an error, the

error is harmless if it did not affect his ultimate determination). Dr. Hernandez’s

conclusion that Figuera’s mental condition was “debilitating” goes to the

determination of disability, an administrative issue reserved for the Commissioner.

See 20 C.F.R. §§ 404.1527(d), 416.927(d). Moreover, as discussed below, the

ALJ’s RFC determination was supported by substantial evidence. See Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997) (holding that this Court will not

disturb the Commissioner’s decision if supported by substantial evidence).

      Lastly, the ALJ did not commit reversible error by according no weight to

the disability exception report prepared by Dr. Piniella because the ALJ articulated

specific reasons for doing so. See Moore, 405 F.3d at 1212. Specifically, the ALJ

noted that Dr. Piniella had not signed the form and that it was inconsistent with the

benign mental status evaluation Dr. Piniella conducted later. We decline to

“reweigh the evidence, or substitute our judgment for that of the [Commissioner].”

See Winschel, 631 F.3d at 1178 (alteration in original).

      Accordingly, we perceive no reversible error concerning the ALJ’s weighing

of opinion evidence and now turn to whether the ALJ’s RFC determination was

based on substantial evidence of record.


                                           5
               Case: 19-14070     Date Filed: 07/21/2020    Page: 6 of 7



                            II. RFC DETERMINATION

      Figuera argues that the ALJ’s RFC was not based on the substantial

evidence of record because it does not account for mental limitations documented

by State agency consultants. In formulating an RFC at the fourth sequential step,

the ALJ considers a claimant’s “ability to meet the physical, mental, sensory, and

other requirements of work.” 20 C.F.R. § 404.1545(a)(4). The ALJ examines all

relevant medical and other evidence, including “any statements about what [the

claimant] can still do that have been provided by medical sources” and

“descriptions and observations” by the claimant, her family, her neighbors, her

friends, or others, of her limitations, including limitations resulting from pain. Id.

§ 404.1545(a)(3). State agency medical or psychological consultants are

considered “experts in Social Security disability evaluation,” and the ALJ must

consider and assign weight to their opinions in the same manner as any other

medical source. See id. §§ 404.1527(f)(2), 416.927(f)(2).

      We will not disturb the ALJ’s RFC determination here because a review of

the entire record shows that the RFC is supported by substantial evidence and

sufficiently accounted for the limitations of Figuera’s bipolar disorder that were

reflected in the record. The record reflects that Figuera’s bipolar disorder

primarily limited her ability to interact with others without fear or anxiety and

concentrate on and complete complex tasks. The State agency consultants found


                                           6
               Case: 19-14070    Date Filed: 07/21/2020   Page: 7 of 7



that her limitations were, at most, moderate, and those expert findings were

qualified with the circumstances under which Figuera could work with and interact

with others. Accordingly, the ALJ’s RFC determination limiting Figuera to

occasional contact with supervisors, occasional interactions with other coworkers

and the public, simple instructions, and simple work-related decisions sufficiently

accounted for the limitations caused by Figuera’s bipolar disorder that were

reflected in the record.

      While the ALJ did not discuss every portion of the State agency consultants’

opinions, he was under no obligation to do so. See Dyer, 395 F.3d at 1211.

Additionally, Figuera’s focus on the restrictive aspects of the State agency

consultants’ opinions ignores that her RFC is the most she can do despite her

impairments, not the least. See SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996).

                                III. CONCLUSION

      For the reasons discussed above, we affirm the Commissioner’s denial of

Figuera’s application for DIB and SSI.

      AFFIRMED.




                                          7